 


114 HR 2367 IH: Opportunity for Military Academies and Readiness Act
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2367 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2015 
Mr. Castro of Texas introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize aliens who are covered by certain immigration policies and who otherwise satisfy the requirements for admission to a military service academy to be appointed to and attend a military service academy and, upon graduation, to be appointed as a commissioned officer in the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Opportunity for Military Academies and Readiness Act. 2.Authority to appoint certain aliens who are unlawfully present in the United States as cadets and midshipmen at military service academies (a)United States Military academySection 4346 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)An alien who, at the time of application for admission to the Academy, possesses an employment authorization document issued by United States Citizenship and Immigration Services under the requirements of the Department of Homeland Security policy dated June 15, 2012, and entitled Deferred Action for Childhood Arrivals (DACA) or the memorandum dated November 20, 2014, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States and Children and with Respect to Certain Individuals Who are Parents of U.S. Citizens or Permanent Residents and who otherwise satisfies the requirements for admission to the Academy, other than the United States citizenship requirement, may be— (A)appointed as a cadet and attend the Academy; and 
(B)upon graduation, be appointed as a commissioned officer in the armed forces. (2)Nothing in paragraph (1) shall be construed to alter the process prescribed by sections 328, 329, and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440, 1440) by which a person may naturalize through service in the armed forces.. 
(b)Naval academySection 6958 of title 10, United States Code, is amended by adding at the end the following new subsection:  (e) (1)An alien who, at the time of application for admission to the Naval Academy, possesses an employment authorization document issued by United States Citizenship and Immigration Services under the requirements of the Department of Homeland Security policy dated June 15, 2012, and entitled Deferred Action for Childhood Arrivals (DACA) or the memorandum dated November 20, 2014, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States and Children and with Respect to Certain Individuals Who are Parents of U.S. Citizens or Permanent Residents and who otherwise satisfies the requirements for admission to the Academy, other than the United States citizenship requirement, may be— 
(A)appointed as a midshipman and attend the Academy; and (B)upon graduation, be appointed as a commissioned officer in the armed forces. 
(2)Nothing in paragraph (1) shall be construed to alter the process prescribed by sections 328, 329, and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440, 1440) by which a person may naturalize through service in the armed forces.. (c)Air force academySection 9346 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)An alien who, at the time of application for admission to the Academy, possesses an employment authorization document issued by United States Citizenship and Immigration Services under the requirements of the Department of Homeland Security policy dated June 15, 2012, and entitled Deferred Action for Childhood Arrivals (DACA) or the memorandum dated November 20, 2014, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States and Children and with Respect to Certain Individuals Who are Parents of U.S. Citizens or Permanent Residents and who otherwise satisfies the requirements for admission to the Academy, other than the United States citizenship requirement, may be— (A)appointed as a cadet and attend the Academy; and 
(B)upon graduation, be appointed as a commissioned officer in the armed forces. (2)Nothing in paragraph (1) shall be construed to alter the process prescribed by sections 328, 329, and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440, 1440) by which a person may naturalize through service in the armed forces.. 
 
